EXHIBIT 12 PILGRIM'S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In thousands) Earnings: Income from continuing operations before income taxes $ ) $ ) $ $ ) $ Add: Total fixed charges (see below) Less: Interest capitalized ) Total earnings $ $ ) $ $ $ Fixed charges: Interest (a) $ Portion of non-cancellable lease expense representative of the interest factor (b) 18,000 12,273 12,309 Total fixed charges $ Ratio of earnings to fixed charges (e) (d) (c) (a) Interest includes amortization of capitalized financing fees. (b) One-third of non-cancellable lease expense is assumed to be representative of the interest factor. (c) Earnings were insufficient to cover fixed charges by $30.9 million. (d) Earnings were insufficient to cover fixed charges by $1,192.4 million. (e) Earnings were insufficient to cover fixed charges by $176.4 million.
